In the Supreme Court of Georgia



                                    Decided: September 21, 2021


               S21A0638. CRAWFORD v. THE STATE.


      NAHMIAS, Chief Justice.

      Appellant Gerrod Crawford was convicted of felony murder and

other crimes related to the shooting death of Antonio McBride. On

appeal, he contends that the trial court should have granted his

motion for a directed verdict of acquittal and that his trial counsel

provided ineffective assistance by failing to make a timely objection

to an improper statement made by the prosecutor during her closing

argument. We affirm. 1


      1  The crimes occurred on November 3, 2015. In June 2016, a Fulton
County grand jury indicted Appellant and Kahreek Flowers for malice murder,
two counts of felony murder, criminal attempt to commit armed robbery,
aggravated assault, and possession of a firearm during the commission of a
felony. Appellant was also indicted for possession of a firearm by a first
offender probationer and felony murder based on that offense. Flowers pled
guilty to murder and testified at Appellant’s trial. Appellant was tried from
March 19 to 23, 2018; the jury found him not guilty of malice murder but guilty
of the other charges. On March 30, the trial court sentenced Appellant to serve
      1. Viewed in the light most favorable to the verdicts, the

evidence presented at trial showed the following. In the early

morning hours of November 3, 2015, Stanley Walcott drove Kahreek

Flowers (who was “like a little brother” to Walcott), Appellant

(Flowers’s friend), Dayquan Johnson (Flowers’s nephew), Jayda

Carradine (Appellant’s girlfriend), and Jabrea Watkins (Carradine’s

sister) from Jonesboro to the house of Walcott’s drug dealer in

Atlanta to buy some marijuana. While they were there, Antonio

McBride, who was walking home from work, was killed nearby. He

was shot three times, once in his back, once in his buttock, and once

in his face. The two bullets found in his body were fired from the

same gun.

      At Appellant’s trial, Johnson gave the following account of



life in prison for felony murder based on aggravated assault and 10 concurrent
years in prison for attempt to commit armed robbery, plus five suspended years
in prison for each firearm count. The remaining counts were merged or vacated
by operation of law. Appellant filed a timely motion for new trial, which he
later amended with new counsel. In October 2020, after an evidentiary
hearing, the trial court denied Appellant’s motion. Appellant filed a timely
notice of appeal to the Court of Appeals, which properly transferred the case to
this Court. The case was docketed to our April 2021 term and submitted for
decision on the briefs.
                                       2
what happened when Walcott’s car arrived at the dealer’s house in

Atlanta. Walcott went inside the house, while everyone else stayed

in the car. After waiting for some time, Appellant got out of the car

and “paced around the parking lot, looking upset.” About five

minutes later, Appellant saw someone coming and told Flowers to

“come on.” Flowers got out of the car, and Appellant and Flowers

approached a man and “tried to rob” him. Appellant and Flowers,

who each had a gun, appeared to pistol-whip the man. When the

man fell to the ground at their feet, Appellant and Flowers pointed

their guns at him. The man tried to get up, and Flowers shot him

twice. The man started yelling, and Flowers shot him again.

Appellant and Flowers then ran back to the car and got in, each still

carrying a gun. Walcott returned to the car; Appellant told him,

“come on, we got to go”; and Walcott got in the car and drove away.

     Several months after the shooting, the police identified Flowers

as a suspect. When he was interviewed by detectives on March 22,

2016,2 Flowers initially said that Appellant alone got out of the car


     2   Part of the interview was audio-recorded and played for the jury.
                                        3
and beat and shot the victim. Flowers said that the encounter was a

“lick” (which a detective testified meant a robbery). After more

questioning, however, Flowers said that he and Appellant were

outside the car and about seven or eight feet away from the man

when the man started “reaching as if he was about to grab

something” and Flowers got scared and shot at the man two or three

times. Appellant did not fire, but he pulled his gun to “back[]

[Flowers] up.”3

     Walcott, Watkins, and Carradine also gave accounts of that

night. None of them said that they saw Appellant with a gun or

fighting anyone, but Walcott testified and Watkins told a detective




     3   Flowers provided two additional accounts of the shooting. On
September 12, 2016, Flowers wrote a statement for the police claiming that
Appellant had been walking with Flowers outside the car, but left him to go to
the bathroom. Flowers then “walked up on the victim,” voices in Flowers’s head
told Flowers to “get him,” and Flowers shot the victim. Appellant was not near
Flowers or in any way involved in the shooting.
      At trial, Flowers testified that when Walcott came out of the house and
got in the car, Appellant had to use the bathroom, so he went around to the
other side of the house. Then Flowers saw a man walking down the street, and
Flowers and Walcott “ran up on him.” Walcott hit the man, who ended up on
the ground. Flowers declined to answer questions about how the man was shot
or why Walcott wanted to approach the man.

                                      4
that Appellant and Flowers got out of the car, there was at least one

gunshot, Appellant and Flowers then returned to the car, and the

group drove away. Watkins also told the detective that before the

gunshot, she heard Appellant and Walcott talking about robbing the

drug dealer; after Appellant and Flowers returned to the car,

Walcott asked, “did you bum him,” and Flowers said something like

“yeah, . . . we shot him” or “I shot him.” 4 Carradine testified that she

did not remember if Appellant and Flowers got out of the car, and

she did not see or hear any shooting.

      Appellant’s video-recorded interview with a detective was

played for the jury. Appellant claimed that Flowers and Walcott

went into the house, while he, Watkins, and Carradine waited in the

car 5; Appellant did not hear anything unusual; and eventually,

Flowers and Walcott got back in the car with marijuana and


      4  Watkins gave the above account when she was interviewed by a
detective on March 26, 2016. At trial, Watkins claimed that this account was
a lie, which she told because she was scared. She testified that the group simply
drove to Atlanta, could not get the drugs they wanted, and drove back to
Jonesboro.
       5 Appellant did not initially include Johnson in the group. After the

detective said that Johnson admitted being there, Appellant agreed that he
was and claimed that he got out of the car with Walcott and Flowers.
                                       5
everyone drove away. The defense stipulated that Appellant was a

first-offender probationer. Appellant did not testify or present any

witnesses at trial. His defense was that Flowers was solely

responsible for the shooting. Appellant moved for a directed verdict

of acquittal as to all charges at the close of the State’s evidence,

which the trial court denied.

     2. Appellant argues that the trial court erred by not granting

his directed verdict motion. See OCGA § 17-9-1 (a). 6 We have

explained that

     [t]he test established in Jackson v. Virginia, 443 U.S. 307,
     319 (III) (B) (99 SCt 2781, 61 LE2d 560) (1979), is the
     proper test for us to use when a challenge to the
     sufficiency of the evidence arises from the denial of a
     motion for directed verdict. See Humphrey v. State, 252
     Ga. 525, 527 (1) (314 SE2d 436) (1984). Under that test,
     we view all of the evidence presented at trial in the light
     most favorable to the verdicts and ask whether any
     rational trier of fact could have found the defendant guilty
     beyond a reasonable doubt of the crimes of which he was

     6 OCGA § 17-9-1 (a) says:
     Where there is no conflict in the evidence and the evidence
     introduced with all reasonable deductions and inferences
     therefrom shall demand a verdict of acquittal or “not guilty” as to
     the entire offense or to some particular count or offense, the court
     may direct the verdict of acquittal to which the defendant is
     entitled under the evidence and may allow the trial to proceed only
     as to the counts or offenses remaining, if any.
                                      6
     convicted. Jackson, 443 U.S. at 319 (III) (B).

Holmes v. State, 307 Ga. 441, 443 (836 SE2d 97) (2019).

     Appellant argues that he was entitled to a directed verdict of

acquittal because Flowers admitted being the shooter and testified

that Appellant was not involved in the shooting. Appellant also

notes that Walcott, Watkins, and Carradine said that they did not

see him holding a gun or fighting with the victim.

     It is true that in two of his four stories, including the one he

told at trial, Flowers said that Appellant was on the other side of the

house going to the bathroom when the shooting happened, see

footnote 3 above. However, Flowers initially said that Appellant

alone attempted to rob and then shot the victim, and Flowers then

told the detectives that Appellant had pulled a gun to back Flowers

up when Flowers shot the victim.

     We leave to the jury the resolution of [such] conflicts or
     inconsistencies in the evidence, credibility of witnesses,
     and reasonable inferences derived from the facts. As long
     as there is some competent evidence, even though
     contradicted, to support each fact necessary to make out
     the State’s case, the jury’s verdict will be upheld.


                                  7
Boyd v. State, 306 Ga. 204, 207 (830 SE2d 160) (2019) (citation and

punctuation omitted).

     Moreover, Flowers’s account that he and Appellant worked

together during the armed attack was corroborated by Johnson’s

testimony that Appellant got out of the car with Flowers to try to rob

the victim, pistol-whipped the victim, and pointed a gun at the

victim before Flowers shot the victim. And while Walcott, Watkins,

and Carradine claimed that they did not see Appellant with a gun,

Walcott and Watkins heard at least one gunshot when Appellant

was out of the car with Flowers, and Watkins heard Appellant talk

about robbing someone. Thus, when properly viewed in the light

most favorable to the verdicts, the evidence was legally sufficient to

support Appellant’s convictions, at least as a party to the crimes. See

Jackson, 443 U.S. at 319. See also OCGA § 16-2-20 (b) (defining

party to a crime); Jackson v. State, 303 Ga. 487, 489 (813 SE2d 372)

(2018) (“Even where it is undisputed that the victim was shot by

another person, every person concerned in the commission of the



                                  8
crime may be convicted of the crime.”). 7

     3. Appellant also claims that his trial counsel provided

ineffective assistance by failing to object to the prosecutor’s

assertion in closing argument that if the jury found Appellant guilty

of involuntary manslaughter, he would “get away.” This claim fails.

     (a) At Appellant’s request, involuntary manslaughter (based on

affray, simple battery, and simple assault) was listed on the verdict

form as a lesser included offense of the murder counts. 8 During

closing argument, the prosecutor discussed the involuntary

manslaughter charge, arguing that the jury should find Appellant

not guilty of that unindicted offense because the evidence showed

that he and Flowers were intentionally attempting to rob McBride

at gunpoint when the fatal shooting occurred. The prosecutor then



     7   We note that the jury was instructed on the definition of party to a
crime.
     8  See OCGA § 16-5-3 (a) (“A person commits the offense of involuntary
manslaughter in the commission of an unlawful act when he causes the death
of another human being without any intention to do so by the commission of
an unlawful act other than a felony. A person who commits the offense of
involuntary manslaughter in the commission of an unlawful act, upon
conviction thereof, shall be punished by imprisonment for not less than one
year nor more than ten years.”).
                                      9
said:

        So there’s a trick here, all right. Here’s the trick. If you
        fill the [verdict] form out wrong, he gets off, it’s called a
        technicality. Yeah, that’s right. There is going to be a
        form, and if you fill it out incorrectly, he gets away. So,
        ladies and gentlemen, if your verdict is actually malice
        murder, guilty; or felony murder, guilty; do not write
        guilty on involuntary manslaughter, okay. I wish it
        wasn’t this way. I wish there wasn’t like a technicality
        where if somebody messes up a form and your true verdict
        is not given, but this [is] something we have to deal with.
        . . . [P]lease, if your verdict is guilty, write guilty on the
        appropriate line for the aggravated assault for the felony
        murder, because, literally, if you-all 12 people decide that,
        yes, he is guilty of the murder, but you write guilty on
        involuntary, that will be the verdict, a technicality, he will
        get away, that’s all I’m saying.

Appellant’s counsel did not object.

        The trial court’s final instructions to the jury included a

discussion      of   how   the    jury    should   consider   involuntary

manslaughter:

        After consideration of all of the evidence, before you would
        be authorized to return a verdict of guilty of malice
        murder or felony murder, . . . you must determine
        whether mitigating circumstances, if any, would cause
        the offense to be reduced to involuntary manslaughter. A
        person commits involuntary manslaughter when that
        person causes the death of another human being without
        any intention to do so, by the commission of the offense of

                                     10
     one of the following offenses: affray, simple battery, or
     simple assault.

The court then defined those three misdemeanor offenses (which

were not separately listed on the verdict form). The court also

explained that it was the court’s duty to instruct the jurors on the

law and that jurors “are not to concern [them]selves with

punishment.”

     After being instructed, the jury deliberated for a little less than

an hour before being released for the day. Shortly after 9:00 a.m. the

next morning, as the jury recommenced its deliberations,

Appellant’s attorneys raised an objection to the prosecutor’s

statement about involuntary manslaughter, acknowledging that the

objection was untimely but explaining that they had consulted with

someone in their “appeals department” overnight, who said that

they should have objected. They argued that the prosecutor’s

statement that if      Appellant was      convicted    of   involuntary

manslaughter, he would “go free” was a mischaracterization of the

law, and they asked the trial court to clarify that a guilty verdict on


                                  11
any of the crimes “is a conviction and there is no going free.”

     The court heard further argument about the objection and then

reviewed the transcript of the closing argument. During this time,

the jury sent a note asking to hear some of the evidence again. The

jury was brought into the courtroom, and some witness statements

were replayed. Before the jurors returned to their deliberations, the

court advised them, without objection:

     One thing I wanted to tell you is that involuntary
     manslaughter, as well as all of the other charges on the
     indictment[,] are all felony charges. There was some
     dispute as to whether he would be getting off or
     something, but they’re all felony charges and you need to
     be aware of that.

The jury then deliberated for another four and a half hours before

reaching its verdicts. Before the verdicts were read, Appellant’s

counsel moved for a mistrial based on the prosecutor’s statement

during closing argument, which the court denied. In its order

denying Appellant’s motion for new trial, the court ruled that the

prosecutor’s “getting away” argument was improper and thus

objectionable, but trial counsel’s deficient performance in not


                                  12
objecting did not cause Appellant prejudice.

     (b) We agree with the trial court that Appellant has failed to

demonstrate prejudice.

     For [Appellant] to prevail on his ineffectiveness claim, he
     must show (1) that his trial counsel’s performance was
     constitutionally deficient and (2) that he was prejudiced
     by counsel’s deficient performance. See Strickland v.
     Washington, 466 U.S. 668, 687 (104 SCt 2052, 80 LE2d
     674) (1984). If [Appellant] fails to establish one prong of
     the Strickland test, “we need not examine the other.”
     Robinson v. State, 308 Ga. 543, 553 (3) (842 SE2d 54)
     (2020). To establish prejudice, [Appellant] “must show
     that there is a reasonable probability that, but for
     counsel’s unprofessional error[ ], the result of the
     proceeding would have been different.” Strickland, 466
     U.S. at 694. To determine whether [Appellant] has shown
     Strickland prejudice, “we review the record de novo and
     weigh the evidence as we would expect reasonable jurors
     to have done.” Swanson v. State, 306 Ga. 153, 163 (2) (b)
     (829 SE2d 312) (2019) (citation and punctuation omitted).

Draughn v. State, 311 Ga. 378, 382-383 (858 SE2d 8) (2021).

     The prosecutor’s argument was obviously improper, and

Appellant’s trial counsel should have objected immediately. But

Appellant has not shown that this deficient performance likely

affected the outcome of his trial. Although the prosecutor’s

comments were not immediately corrected, the trial court

                                 13
specifically advised the jury the next morning that involuntary

manslaughter is a felony charge and Appellant would not be “getting

off,” and the jury continued to deliberate for about four and a half

hours after receiving that instruction. Also, before deliberations

began, the jurors were instructed on how to consider the involuntary

manslaughter charge and told that the court would instruct them on

the law and that they should not concern themselves with

punishment. Moreover, there was little if any evidence of

involuntary manslaughter, 9 so the jury was unlikely to find

Appellant guilty of that offense regardless of the prosecutor’s

misstatement.

     Accordingly, Appellant’s claim of ineffective assistance of

counsel fails. See Draughn, 311 Ga. at 384 (“Considering the

strength of the evidence against [the appellant] and the trial court’s

thorough and correct instructions to the jury, it is unlikely that

defense counsel’s failure to object to the prosecutor’s [incorrect]



     9 We need not and do not decide whether an involuntary manslaughter
charge was properly given based on the trial evidence.
                                  14
statements about reasonable doubt affected the outcome of [the

appellant’s] trial.”); Clark v. State, 307 Ga. 537, 544 (837 SE2d 265)

(2019) (holding that the appellant failed to show prejudice based on

trial    counsel’s   failure   to   object   to   the   prosecutor’s   plain

misstatement of the law on the presumption of innocence, because

the trial court correctly instructed the jury on the relevant law and

the appellant had not presented any evidence that the jury ignored

those instructions).

        Judgment affirmed. All the Justices concur.




                                      15